On Application For Rehearing.
Per Curiam.
The plaintiff’s sworn petition fixes the value of the property claimed herein at $1,500; they also claim rents and revenues at $40 a year from April 30th, 1908, until they shall be put in possession of the property. These rents do not exceed at the present date $300, making the whole of the plaintiff’s demand amount to $1,800.
Defendant alleges in her sworn answer- that the property is worth $1,500 and $750 more.
There is no testimony whatever concerning the value of the property or of the improvements thereon.
But it does appear by the act of sale that Felix sold to Joseph and Nicola Mistretta the original tract of 576 feet front from Ferr-entelli to Yitto ’Costa for the price of $4,300, on April 13th, 1908. The plaintiffs in this case claim only 60-feet front of said 576 feet. The proportionate value of these 60 feet would be only $447.90; the. defendant has alleged and testified that she put improvements upon said 60 feet, 'but has failed to testify as to the value or cost of the land or- of the improvements. The tax receipts introduced by her in evidence show that the property is .assessed $100. She has thus failed to show that the property claimed by her is worth more than $2000 or as much as she alleges.
'We are, therefore, satisfied that our refusal to dismiss the .appeal on the ground of want of jurisdiction was correct.
The rehearing is therefore refused.